Citation Nr: 0306618	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to September 
1971.  Prior service of 16 years, 7 months, and 3 days is 
unverified.  He died in August 1995.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death.

The appellant had a hearing before the undersigned Veterans 
Law Judge in August 2002.  It appears that the hearing was 
not recorded and thus a transcript of the hearing could not 
be made.  A claimant is usually offered another opportunity 
to have the hearing; however, because of the positive 
disposition of this claim, the Board finds that the appellant 
need not be offered another hearing.  Additionally, in an 
April 2003 request from the veteran's representative, he 
asked that the Board make a decision anyway.  Thus, the 
appellant is not prejudiced by the Board making a decision in 
this case.


FINDINGS OF FACT

1.  The veteran died in August 1995, with the immediate cause 
of death being "cardiogenic shock" due to or as a 
consequence of acute myocardial infarction.

2.  The veteran had an abnormal electrocardiogram at the time 
of separation from service.

3.  There is competent evidence of a finding that the veteran 
had "significant coronary artery disease" at the time of 
separation from service.  

4.  There is competent evidence of a finding that the 
veteran's severe coronary artery disease compromised his 
respiratory functions, which contributed to the veteran's 
death.  


CONCLUSION OF LAW

Coronary artery disease contributed to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran died in August 1995, with the immediate cause of 
death being "cardiogenic shock" due to or as a consequence 
of acute myocardial infarction, as shown on the death 
certificate.  The appellant claims that the veteran's death 
was related to his service.  

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 1110 
(West 2002).  Service connection for the cause of death may 
be granted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of heath to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2002).

The veteran's separation examination shows that clinical 
evaluation of the veteran's heart was abnormal.  It was noted 
that an electrocardiogram was abnormal.  The veteran was sent 
for a consultation.  A May 1971 consultation shows that the 
examiner found that the electrocardiogram abnormality 
represented a right-left arm reversal and that a repeat 
electrocardiogram was normal except for premature atrial 
contractions.  The examiner stated that the veteran was fit 
for separation.

In September 1985, the veteran was seen with severe angina 
pectoris with minimal exertion and angiographic evidence of 
severe three vessel disease of his coronary arteries.  

In November 1985, the veteran was diagnosed with coronary 
artery disease, status post four vessel coronary artery 
bypass, and status post inferior myocardial infarction.  

Following the veteran's death, the appellant submitted a 
statement from a private physician, dated September 1995, 
wherein the physician stated that the veteran had severe 
coronary artery disease and had undergone aortocoronary 
bypass grafting in 1985.  He stated that the veteran had to 
undergo another coronary artery bypass graft in April 1995 
because of severe atherosclerosis.  The physician stated that 
the veteran was readmitted in August 1995 for myocardial 
infarction and cardiogenic shock.  He added that the 
veteran's respiratory functions were compromised due to his 
congestive heart failure, which he stated contributed 
indirectly to the veteran's death.

In a September 2002 letter, a private physician stated that 
she had reviewed the veteran's medical record, particularly 
reviewing his separation examination and the 
electrocardiogram conducted at that time.  She stated that 
the electrocardiogram indicated a prior myocardial 
infarction.  The physician noted that the veteran had 
coronary artery bypass surgery in 1985 because of severe 
coronary artery disease . She concluded that it was more 
likely than not that the veteran had "significant coronary 
artery disease" at the time of his separation from service 
in 1971.  

Thus, the Board has competent evidence that the veteran 
developed a heart disorder in service and that the same heart 
disorder contributed to the veteran's death.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  There is no competent evidence to 
refute such findings made by the two private physicians.  
Thus, the Board finds that the evidence supports a grant of 
service connection for the cause of the veteran's death.


ORDER

Service connection for cause of the veteran's death is 
granted.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

